  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1564 
In the House of Representatives, U. S.,

September 14, 2010
 
RESOLUTION 
Commending and congratulating Michigan Technological University on the occasion of its 125th anniversary. 
 
 
Whereas Michigan Technological University located in Houghton, Michigan, on the beautiful shores of Lake Superior on the spectacular Keweenaw Peninsula is celebrating its 125th anniversary in 2010;  
Whereas Michigan Technological University was first chartered as the Michigan School of Mines in 1885;  
Whereas due to the significant and growing contribution to the State of Michigan and the Nation, the school was renamed the Michigan College of Mining and Technology with the added responsibility to promote the welfare of the industries of the State in 1927;  
Whereas the college continued its exceptional educational mission;  
Whereas in 1963, the new constitution of the State of Michigan included the renaming to the Michigan College of Science and Technology and in 1964, with the present designation of Michigan Technological University with the continued responsibility of promoting the welfare of the industries of the State of Michigan;  
Whereas in 1990, Michigan Technological University’s A.E. Seaman Mineralogical Museum was designated as the official mineralogical museum of Michigan with the second largest holdings of any university mineralogical museum in the Nation;  
Whereas Michigan Technological University’s mission is to create the future with the vision of continued growth as a premier technological research university of international stature, delivering education, new knowledge, and innovation for the needs of the world;  
Whereas today, Michigan Technological University now hosts more than 7,000 students who pursue baccalaureate, master, and doctoral degrees;  
Whereas Michigan Technological University is nationally ranked as a high research university by the Carnegie Foundation, with research expenditures of some $55,000,000 annually doing world class cutting edge basic and exceptional applied research;  
Whereas Michigan Technological University provides an exceptionally high quality of education in science, technology, engineering, and mathematics fields, graduating 83 percent of students in those disciplines from across the State, Nation, and around the world;  
Whereas the State of Michigan and the Nation benefit from the influx of such outstanding graduates for the purpose of economic development, innovation, and entrepreneurship;  
Whereas Michigan Technological University’s athletic programs are highly successful competitively as well as academically;  
Whereas Michigan Technological University’s student athletes are consistently among the top in the Nation with the highest grade point averages, while simultaneously performing exceptionally well in their respective sports led by the successes of the women’s basketball team, which for the last two years has been in the NCAA Division II Elite Eight, underscoring the importance of being student athletes; and  
Whereas 2010 marks the 125th anniversary of the founding of Michigan Technological University: Now, therefore, be it  
 
That the House of Representatives honors the students, alumni, faculty, staff, and board of control of Michigan Technological University on its 125th anniversary and commends the institution’s status as a leading public university that excels in high quality education, research, and quality of life for students and the contributions to the State of Michigan, the Nation, and society with the exceptional graduates that will create the future.  
 
Lorraine C. Miller,Clerk.
